PCIJ_A_04_InterpretationNo3_BGR_GRC_1925-03-26_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

CHAMBRE DE PROCÉDURE SOMMAIRE
e 26 mars.
ssier E. d. LV.
Rôle S. 2.

Audience du 26 mars I925.

Présents :

MM. LoDER, Ancien Président de la Cour, Président ;
HuBER, Président de la Cour;
Weiss, Vice-Président de la Cour.

 

 

AFFAIRE DE L'INTERPRÉTATION DU PARAGRAPHE 4
DE L'ANNEXE SUIVANT L'ARTICLE 179 DU TRAITE
DE NEUILLY

Entre
le Gouvernement de Sa Majesté le roi des Bulgares
et
le Gouvernement de la République hellénique.
INTERPRÉTATION DUDIT ARRÊT.

La Cour,
statuant en Chambre de procédure sommaire,
composée ainsi qu’il est dit ci-dessus;

CONSIDÉRANT que, par son arrêt du 12 septembre 1924, la Cour
a statué sur le différend visé au compromis signé à Sofia le 18 mars
1924, entre le Gouvernement de Sa Majesté le roi des Bul-
gares et le Gouvernement de la République hellénique, et né à
l’occasion de la compétence de l'arbitre nommé par M. Gustave
Ador en vertu du paragraphe 4 de l’annexe à la Section IV de la
Partie IX du Traité de paix signé à Neuilly le 27 novembre 1919;

CONSIDÉRANT que, par une lettre du 27 novembre 1924, l’Agent
du Gouvernement hellénique près la Cour en ladite affaire a prié
la Cour, au nom de son Gouvernement, de bien vouloir lui faire
tenir, conformément à l’article 60 du Statut, une interprétation
authentique et, autant que possible, détaillée, de l'arrêt du
5 ARRÊT N° 4

12 septembre 1924, notamment sur le point de savoir si, suivant
l'arrêt, les réclamations dont il s’agit ne sont payables que sur
les avoirs bulgares se trouvant en territoire grec ;

CONSIDÉRANT que la Cour, au reçu de cette demande, a invité
VAgent du Gouvernement hellénique à bien vouloir lui faire par-
venir toutes précisions utiles au sujet de l’objet de la demande
d'interprétation formulée dans la lettre du 27 novembre 1924;

CONSIDÉRANT que la Cour a communiqué le texte de cette lettre
à Agent du Gouvernement de Sa Majesté le roi des Bulgares en
ladite affaire, afin qu'il pût présenter les observations utiles ;

CONSIDÉRANT que, par une lettre du 30 décembre 1924, l’Agent
hellénique a informé la Cour que Il’interprétation que désire son
Gouvernement vise la portée exacte du second paragraphe du
dispositif de l’arrêt du 12 septembre 1924 et qu'il conviendrait
notamment d’éclaircir le sens de la partie de l’arrêt dont il s’agit
sous trois aspects, savoir :

a) «Vexistence éventuelle, selon Varrét, d’avoirs bulgares en
Gréce pouvant servir a réaliser les sommes que pourrait accorder
l’arbitre ; CU

b) «la possibilité, aux termes de l'arrêt, de liquider, en vue de
pareille réalisation, des propriétés foncières bulgares sises en Grèce ;

c) «la faculté, pour la Grèce, suivant l'arrêt, de s’adresser à la
Commission des Réparations en vue d’obtenir une redistribution
entre les Puissances alliées de la somme globale à laquelle a été
fixée l'obligation de réparer imposée à la Bulgarie) ;

CONSIDÉRANT que l’Agent du Gouvernement bulgare-a soumis à
la Cour, par lettre du 30 décembre 1924, un Mémoire contenant
ses observations au sujet de la demande d'interprétation dont il
s'agit ;

CONSIDERANT que la Cour n’a pas jugé nécessaire d’instituer en
l'espèce une procédure orale ;

Vu l'arrêt de la Cour du 12 septembre 1924 ;

Vu. les documents présentés par les Parties et mentionnés
ci-dessus ;

Vu l’article 60 du Statut de la Cour;

. Attendu que l’Agent du Gouvernement bulgare a formulé,
6 ARRÊT N° 4

dans sa lettre du 30 décembre 1924, des observations concernant
la demande d'interprétation du Gouvernement hellénique, sans
exciper de l’incompétence de la Cour pour donner pareille interpréta-
tion ; que, par conséquent, sa compétence pour la formuler résulte
déjà de l’accord des Parties, et qu’ainsi il n’y a pas lieu pour elle
d’examiner en l’espéce si, dans l’absence d’une contestation formelle
entre les Parties au sujet de Vinterprétation de l’arrêt du 12 sep-
tembre 1924, la compétence nécessaire aurait pu exister sur la base
exclusive de la demande unilatérale adressée à la Cour de la part
du Gouvernement hellénique ; |

ATTENDU que, aux termes du compromis du 18 mars 1924, la
Cour était appelée à préciser la véritable portée de la dernière
phrase du premier alinéa du paragraphe 4 de l’annexe à la Section
IV de la Partie IX du Traité de Neuilly, en répondant spécialement
à deux questions, savoir :

« x) Le texte susvisé autorise-t-il des réclamations pour des actes
commis même hors du territoire bulgare tel qu’il existait avant le
1x octobre 1915, notamment dans les régions occupées par la Bul-
garie après son entrée en guerre ?

« 2) Le texte susvisé autorise-t-il des réclamations pour des dom-
mages subis par les réclamants, non seulement dans leurs biens,
droits et intéréts, mais encore dans leur personne, par suite de
mauvais traitements, de déportations, d’internements ou d’autres
actes analogues ? »

Qu’étant donné cette manière de définir le litige, l'interprétation
désirée par les Parties ne portait que sur le siège et l'étendue des
obligations visées par la clause en question, dont l’applicabilité
était présumée dans le compromis ;

Que, dès lors, la question ne se posait pas dans l'espèce de savoir
si et dans quelle mesure la phrase dont il s'agissait. est effectivement
applicable dans les rapports entre les Parties, abstraction faite de
son applicabilité dans les rapports entre autres signataires du
Traité de Neuilly ;

ATTENDU que la demande hellénique, pour autant qu'elle tend
à obtenir une interprétation de l'arrêt du 12 septembre sur le
point de savoir s’il permet la liquidation par la Grèce d’avoirs
bulgares en territoire grec en vue de réaliser les sommes que pour-
rait accorder l’arbitre désigné par M. Ador, procède évidemment
7 ARRÊT N° 4

d’une conception différente, étrangère au compromis, savoir,
qu'il y a doute sur l’applicabilité, dans les rapports entre les
Parties, de la phrase dont il s’agit ;

Que cette manière de voir se trouve corroborée par les obser-
vations de l’Agent du Gouvernement bulgare concluant à l’inappli-
cabilité, dans l'espèce, de ladite phrase, inapplicabilité qui, selon
Ini, résulterait de l’article 177, litt. 1, dont l'interprétation n’a cepen-
dant pas été demandée à la Cour par le compromis du 18 mars 1924 ;

ATTENDU que la demande du Gouvernement hellénique, pour
autant qu'elle tend à obtenir une interprétation de l'arrêt du 12 sep-
tembre sur le point de savoir si, selon cet arrêt, les réclamations
dont il s’agit ne sont payables que sur les avoirs bulgares se trou-
vant en territoire grec, vise, tout en se plaçant en ce qui concerne
l’applicabilité de la phrase litigieuse sur le même terrain que le
compromis, une matière autre que la définition du siège et de l’éten-
due des obligations auxquelles se réfère la clause en question ;

Qu'il en est de même en ce qui concerne la demande relative
à la faculté pour la Grèce, suivant l'arrêt, de s’adresser à la Com-
mission des Réparations en vue d'obtenir une redistribution entre
les Puissances alliées de leur créance sur la Bulgarie au titre de
réparation ;

ATTENDU qu'une interprétation de l’arrêt du 12 septembre 1924,
donnée aux termes de l’article 60 du Statut, ne peut dépasser les
limites de cet arrêt même, lesquelles sont tracées par le compromis ;

PAR CES MOTIFS,

La Cour déclare

Qu'il n’y a pas lieu de donner suite à la demande du Gouverne-
ment hellénique tendant à obtenir, conformément à l’article 60
du Statut, une interprétation authentique de l'arrêt du 12 sep-
tembre 1924.
8 ARRET N° 4

La présente déclaration ayant été rédigée en francais et en anglais,
c'est le texte français qui fait foi.

Fait au Palais de la Paix, La Haye, le vingt-six mars mil neuf
cent vingt-cing, en trois exemplaires, dont un restera déposé
aux archives de la Cour et dont les autres seront transmis aux
Agents du Gouvernement de Sa Majesté le roi des Bulgares et du
Gouvernement de la République hellénique respectivement.

Le Président :
(Signé) LODER.

Le Greffier:
(Signé) À. HAMMARSKJÜLD.
